DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claim 1 to recite a width of each post element is 15 to 40 microns, and argues that reference to Astier et al., do not teach the limitations of the amended claim.  As detailed below, claim 1 now stands rejected as being anticipated by Ohman et al., (US 2005/0042766), or in the alternative obvious over the combination of Ohman et al., in view of Singhal et al., (US 2012/0015347).  Because references to Ohman et al., and Mathur et al., are newly cited, the Examiner will not argue the merits of their teachings here, but will instead rely on the rejection detailed below.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the phrase “thereby trapping the sub-portion of the cells within the sample at an upstream side of the plurality of post elements” is a conditional limitation as it requires a sample having a sub-portion of cells.  The instant claims are directed to a device; thus, patentability is determined based on the structural features of the device and not its intended use.  Flowing a sample having a sub-portion of cells through is not a structural feature of the device, and is not required to occur, thus the limitation regarding trapping the sub-portion of cells is conditional.  Also, the Examiner notes that the claimed sample represents the material worked upon by the device, and does not impart patentability to the claims.  Additionally, the Examiner questions whether a gap (space between two post elements) can have an aspect ratio as the space is not a physical structure.  For the purposes of examination, the Examiner will interpret the gap as being limited by the space between the post elements and the height of the post elements, and requests that Applicant provide some guidance as to how a gap between two physical structures can have an aspect ratio.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohman et al., (US 2005/0042766) in view of Singhal et al., (US 2012/0015347).
Regarding claims 1 and 15, Ohman et al., teach a microfluidic liquid flow system (paragraph 0001) comprising a channel structure having an inlet aperture (paragraph 0060), an exit aperture (paragraph 0060), a plurality of microposts between the inlet and exit apertures (figure 9) wherein the microposts have a diameter of 20 µm (paragraph 0050), and are evenly spaced over a support (paragraph 0050) wherein the space between microposts are evenly spaced (paragraph 0050).  Ohman et al., teach the space between microposts ranging between 0.1 to 1000 µm, preferably between 1 to 100 µm (paragraph 0055), with the height of the columns being higher than 10 µm (paragraph 0055). Ohman et al., also teach that the distance between microposts can be selected so that capillary flow of liquids can be maintained (paragraph 0055), thus it is within the skill of one of ordinary skill in the art to select an aspect ratio to allow for capillary flow of liquids through the device.  Given these teachings, the Examiner contends that the teachings of Ohman et al., meet the limitation of the gap having an aspect ratio ranging from 3.5 to 5.  Ohman et al., teach the microposts having a diameter of 20 µm, but do not explicitly teach microposts having a width ranging from 15 to 40 µm.
Shingal et al., teach a microfluidic device wherein the device comprises a reversible trap having spaced apart structural members (posts, paragraphs 0013, 0016, 0017) wherein the structural members have a width ranging from 5 to 30 microns.  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III C).  Singhal et al., teach that the structural members allow the fluid to flow through a chamber while providing size selection for a particle within the fluid, which is identical to the microposts of Ohman et al., which also allow for fluid flow while separating particles.  As such, one of ordinary skill in the art would have found it obvious to utilize the microposts of Ohman et al., with the structural members of Singhal et al., as they operate in a similar manner. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ohman et al., to utilize posts having a width ranging from 5 to 30 microns as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claims 2 and 3, Ohman et al., teach the microposts having a circular shape (paragraph 0051).
Regarding claim 4, Ohman et al., teach the microposts having an even height (paragraph 0050).
Regarding claim 5, Ohman et al., teach the microposts formed directly on the surface of a support (paragraphs 0053, 0056).
Regarding claim 6, Singhal et al., teach a substrate formed from PDMS (paragraph 0082).
Regarding claim 7, Ohman et al., teach the posts arranged between the support and a cover (paragraphs 0060, 0064).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohman et al., (US 2005/0042766) in view of Singhal et al., (US 2012/0015347) as applied to claim 1 above, and further in view of Delamarche et al., (US 2011/0117539).
Regarding claim 8, Ohman et al., in view of Delamarche et al., do not teach a transparent cover.
Delamarche et al., teach a device comprising a filter having a plurality of circular posts (paragraph 0079) wherein the device also comprises a cover having an optically transparent window (paragraph 0093). The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art. One of ordinary skill in the art would have recognized that providing a transparent cover prevents contamination from the ambient environment while allowing a user to optically view or analyze the fluid as it flows through the nanopillar array.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ohman et al., in view of Singhal et al, further in view of Delamarche et al., to provide a transparent cover as applying a known technique to a known device requires ordinary skill in the art.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohman et al., (US 2005/0042766) in view of Singhal et al., (US 2012/0015347) as applied to claim 1 above, and further in view of Sloan et al., (US 2015/0231627).
Regarding claims 9 and 10, Ohman et al., in view of Singhal et al., do not teach microposts comprising a surfactant.
Sloan et al., teach a device for sample collection and separation wherein surfaces along the fluid pathway are coated with a surfactant (paragraph 0153). Sloan et al., also teach the surfactant being a pluronic acid (paragraph 0153). Sloan et al., teach that it is advantageous to provide a surfactant as a means of generating a wettable surface to hydrophobic layers and to facilitate filling of the pathway with a liquid sample (paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ohman et al., in view of Singhal et al., to coat the pillars with a surfactant in order to provide a wettable surface to hydrophobic layers and to facilitate filling of the flow path with a liquid sample as taught by Sloan et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798